PER CURIAM.
For any delay caused by the master’s absence from the vessel, t.he charterer is not responsible. The master, however, was not in fault for accepting the cargo offered to him by the firm at Jacksonville to whom he was required to report, nor in signing bills of lading -which described it as “in apparent good order *424and condition.” , The master was not an expert, nor required to be one; and it is a significant fact*that although the respondent, the stevedore, and the inspector all testified that the lumber was rotten, they seem to have satisfied themselves on that point by taking a number of plank out, and putting the wood “in a planing mill to plane it through to see if the rotten wood would plane out.” They found it “was rotten all the way through. It wouldn’t plane out.” The master certainly could not be expected to apply any such test to the lumber which the firm tó which his ship was consigned loaded aboard as her cargo. Deducting from the ñí¿ days which intervened between the expiration of the lay days and final discharge of the vessel the two days during which the steward was trying to get the master’s authority to shift to a new berth, there remain 3-| days’ demurrage, for which the charterer is liable, besides the item of $18 paid to a tugboat for shifting. The decree of the district court is reversed, and cause remanded, with instructions to decree for the libelant for $198, with interest, and costs of both courts.